Citation Nr: 0807539	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for Dependency and Indemnity 
Compensation (DIC), specifically whether the appellant has 
established that she is the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from December 1941 until his death in June 
1942.  The appellant contends that she is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which declined to reopen 
the appellant's claim.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of recognition of the appellant as the veteran's 
surviving spouse for VA purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A July 1995 Board decision declined to recognize the 
appellant as the veteran's surviving spouse for VA purposes.  
The appellant was notified of the denial and her appellate 
rights, but no appeal was perfected.  Thus, the decision was 
final.

3.  New and material evidence has been presented to reopen 
the previously denied claim of entitlement to DIC benefits 
and recognition of the appellant's status as the veteran's 
surviving spouse.  

4.  The appellant is not considered the surviving spouse of 
the veteran.  


CONCLUSIONS OF LAW

1.  Evidence obtained since the July 1995 Board decision 
declining to recognize the appellant as the veteran's 
surviving spouse is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The criteria for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA death 
benefits have not been met.  38 U.S.C.A. § 101(3), (14) (West  
2002); 38 C.F.R. §§ 3.1(j), 3.5 (a)(1), 3.50, 3.53, 3.54 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA for the 
appellant's new and material claim.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision regarding 
reopening the veteran's claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board notes that the Court has held that the VCAA has no 
effect on an appeal where, as in this case, the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).  As explained below, the appellant fails to meet 
the definition of "surviving spouse" for the purpose of 
legal entitlement to VA death benefits, and as such, further 
development of the factual evidence by VA would not 
substantiate the appellant's claim.  See 38 C.F.R. § 
3.159(d).  

New and material evidence

In July 1995, the Board declined to afford the appellant 
surviving-spouse status finding no evidence of a ceremonial 
marriage between the veteran and the appellant.  The 
appellant was advised of the decision and of her appellate 
rights, but did not perfect an appeal of the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to a statement received in June 2001, the appellant 
seeks to reopen her previously denied claim of entitlement to 
recognition as the veteran's surviving spouse for VA 
purposes.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the last final decision 
in July 1995 included, inter alia, field representative 
reports and depositions, dated in 1952; an August 1953 Board 
decision declining to recognize the appellant as the 
veteran's surviving spouse; numerous affidavits from 
neighbors and friends attesting to the marital status of the 
appellant and the veteran; the appellant's statements; a 
February 1991 RO hearing transcript; a March 1992 Board 
decision declining to reopen the appellant's previously 
denied claim; a transcript from the appellant's April 1995 
hearing, and a July 1995 Board decision declining to reopen 
the appellant's previously denied claim.

Since the July 1995 Board decision, the evidence of record 
includes, numerous statements submitted by the appellant; her 
sons' baptismal certificates; a January 2005 statement of 
termination of marital relationship; a February 2005 marriage 
certificate; an April 2005 joint affidavit as to the 
appellant's marriage to the veteran; a copy of an October 
2004 death pension check made out to the appellant; a share 
certificate of the Philippine Veterans Bank showing appellant 
as the heir of the veteran; and a May 2005 certification from 
the Office of the Adjutant General (OTAC).

In her statements submitted to VA subsequent to the July 1995 
Board decision, the 
appellant contended that she was duly married to the veteran 
in November 1938.  

In two letters, both dated in April 1998, the Office of the 
Civil Registrar in Villasis, Pangasinan noted that all birth 
and marriage records from the time period of the appellant's 
alleged marriage to the veteran were destroyed.  Thus, her 
children's birth records, as well as her marriage certificate 
were unavailable.  

That same month, the appellant submitted her affidavit 
stating that she was married to the veteran in November 1938 
by a Justice of the Peace officer in Villasis, Pangasinan.  

The October 2004 copy of a death pension check lists the 
appellant as the payee.  The check was drawn on the 
Philippine Veterans Affairs Office under the Department of 
National Defense.  

In a January 2005 statement of termination of marriage, the 
appellant indicated that her two marriages, subsequent to the 
marriage she claimed to have had with the veteran, were not 
solemnized by a marriage ceremony.  She noted that one 
marriage ended in March 1950 and the other ended November 
1990.  Additionally, the appellant submitted death 
certificates of her two "husbands" she had cohabitated with 
subsequent to the veteran's death.

Noted in a marriage certificate, dated in February 2005, was 
the November 1938 marriage of the veteran and the appellant.  
The certificate reflected that they were married by a Justice 
of the Peace officer in Villasis, Pangasinan.  An annotation 
on the face of the certificate noted that its recreation was 
based upon the sworn statement of two affiants.  As noted 
below, these two affiants later signed an affidavit in March 
2005 attesting to their presence at the wedding of the 
veteran and the appellant.  

In a March 2005 joint affidavit, two acquaintances of the 
appellant noted that she and the veteran were married in 
November 1938 in a ceremony solemnized by the local Justice 
of the Peace officer.  The affiants noted that they were both 
present for the ceremony and the wedding celebration. 

The May 2005 certification of the OTAC noted that the 
appellant was the veteran's wife and considered a beneficiary 
of the veteran.  

The Board finds that the marriage certificate, OTAC 
certification and pension check constitute new and material 
evidence.  This evidence is new as it was not before agency 
decision makers when making the most recent decision on the 
claim, and it is material because it speaks to unestablished 
facts necessary to substantiate the claim-specifically, 
whether there was a valid marriage between the appellant and 
the veteran.  The credibility of this new and material 
evidence is presumed for purposes of reopening the claim.  
Therefore, the veteran's previously denied claim of 
recognition as a surviving spouse for VA purposes is 
reopened.

Status as a surviving spouse 

The appellant maintains that she was married to the veteran 
in November 1938.  It is her contention that she was married 
by a Justice of the Peace officer in Villasis, Pangasinan.  

Subject to certain requirements, DIC is payable to a 
veteran's surviving spouse.  38 U.S.C.A. § 1310.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried.  

In this case, Philippine law governs determinations as to 
whether a marriage between the veteran and the appellant was 
valid.  See Brillo v. Brown, 7 Vet. App. 102, 105 (1994).

Of record is a March 1948 affidavit of two of the appellant's 
friends and neighbors.  One of the affiants noted that he was 
a sponsor at the wedding of the appellant and the veteran.  
He noted that they were married in November 1938 at the 
Justice of the Peace court of the Villasis, Pangasinan and a 
wedding party followed at the appellant's home.  The affiants 
noted that the veteran and the appellant resided as husband 
and wife from the date of their marriage until the veteran's 
call to duty.  Further, there were two children were born of 
the marriage.

That same month, the office of the treasurer of the 
municipality of Villasis issued a letter indicating that the 
allegations in the above-noted affidavit could not be 
verified by public records.  The treasurer noted that all the 
registers of marriage for 1938 were lost due to the military 
occupancy of the municipality.  He also noted that the birth 
records of the appellant's children could not be found due to 
their destruction during the same military occupation.

In a March 1948 "Certificate of Relationship" for National 
Service Life Insurance, the appellant was listed as the 
veteran's widow.  The document was signed by the alleged 
sponsors of the appellant and the veteran's wedding.  

In a January 1949 affidavit, the Justice of the Peace officer 
from Villasis, Pangasinan stated that he solemnized the 
marriage between the veteran and the appellant in November 
1938 at the local Justice of the Peace court.  

In a letter dated in June 1950, the veteran's mother 
submitted a letter to VA indicating that her "daughter-in-
law" had forgotten her "husband" and was living in a 
marital relationship with another man.  

In the spring of 1952, a field examination was performed 
regarding the appellant's claim.  The examiner took 
depositions of those in the appellant's community.  In 
general, the deponents noted that the appellant and the 
veteran held themselves out as husband and wife and had two 
children together, but that they were not legally married.  
The deponents further generally noted that after the 
veteran's death, the appellant lived with J.R. as husband and 
wife until 1950.  The appellant had three children with J.R.  
Some deponents noted that before the field examiner came to 
investigate the appellant's claim, the appellant was pregnant 
and trying to conceal her pregnancy from the investigating 
personnel.  This child, according to those in the community, 
was a child of T.R, J.R.'s brother.  

The field examiner checked the birth and marriage records at 
the civil registrar's office and two churches in Villasis, 
Pangasinan to find no birth, baptismal or marriage records 
relating to the appellant or her children.  In a memorandum, 
the examiner advised that he tried on numerous occasions to 
meet with the appellant, but each time he made a call to her 
home, he was advised that she was not home.  It was the 
examiner's impression that the appellant was home, but did 
not wish to be interviewed.  

In an April 1952 deposition, the appellant's uncle by 
marriage, and the sponsor who signed the March 1948 
affidavit, noted that he was unsure whether the veteran and 
appellant were legally married.  He noted that the veteran 
and appellant did not have a wedding feast as was very 
prevalent during those times.  The uncle reported "talk" 
around the community that the veteran and appellant were not 
ceremoniously married.  He advised that they lived together 
as husband and wife and had two children together.  He also 
noted that the appellant resided with J.R. after the 
veteran's death and had three children with him.  

A neighbor of the appellant who was deposed that same month 
noted that she and the veteran were married and had two 
children before the veteran's death.  He confirmed that the 
appellant and J.R. were living together and were perceived in 
the community to be husband and wife although they were not 
legally married.  

The legal widow of J.R. was deposed in May 1952.  She advised 
that her husband stopped returning home after 1943.  She 
learned that he was living as husband and wife with the 
appellant.  

In May 1952, the field examiner questioned the veteran's 
mother.  She advised that the veteran and appellant had never 
been legally married.  She further noted that it was upon 
agreement that the veteran and the appellant did not marry, 
because she was in full-term pregnancy at the time.  The 
veteran's mother noted that upon the death of her son, the 
appellant began a marital relationship with J.R.  She advised 
that this was the same relationship she had with the veteran.  
She related that the appellant and J.R. had three children 
together and held themselves out in public as husband and 
wife.  The veteran's mother advised that although she had 
referred to the appellant as her daughter-in-law or her son's 
wife, she used these terms knowing that the appellant and the 
veteran were not legally married.  

Upon deposition during a May 1952 field examination, the 
appellant noted that she had only been married once, to the 
veteran, in November 1938.  The ceremony was solemnized by a 
judge.  She advised that she had six children; two by the 
veteran, three by J.R. and one by T.R-none of whom were 
registered with the municipality.  The appellant advised that 
she and J.R. lived together as husband and wife beginning in 
1942 and he supported her as a real husband.  She reported 
that no legal marriage occurred between them because he was 
legally married to another woman.  The appellant further 
stated that she and T.R. were not legally married either, as 
he was married to another woman.  

In a November 1952 affidavit, the former municipal mayor of 
Villasis, Pangasinan noted that the appellant and the veteran 
were married in November 1938 by a Justice of the Peace 
officer at the Villasis municipal building.  He advised that 
the same couple, as referenced by the appellant, witnessed 
and sponsored the wedding ceremony.  The mayor related that 
the appellant and the veteran resided as husband and wife 
from November 1938 until the veteran's service.  He further 
noted that two children were born of their relationship and 
that the appellant never remarried.  

In a December 1957 affidavit, the veteran's mother stated 
that the appellant and her son were legally married in 
November 1938 upon the solemnization of the local Justice of 
the Peace officer.  She noted that she was present at the 
wedding ceremony and it occurred at the Villasis municipal 
building.  She named the same sponsors and witnesses of the 
wedding as the mayor had named.  In January 1958, the 
veteran's mother again signed an affidavit indicating the 
same allegations as in her December 1957 affidavit.  She 
further indicated that the appellant had not remarried after 
the veteran's death.  

In an affidavit, dated in October 1963, the Justice of the 
Peace officer recalled performing the marriage ceremony 
between the veteran and the appellant sometime in 1938.  He 
advised that the marriage records from the Justice of the 
Peace court of Villasis, Pangasinan were either lost or 
destroyed.  

In a July 1964 field examination, it was noted that the 
appellant was living with R.B. as his wife.  She advised the 
examiner that she and R.B. lived as husband and wife, but 
noted that she and the veteran had been legally married in 
1938.  

The appellant submitted the affidavit, dated in June 1970, of 
the Justice of the Peace officer who was alleged to have 
solemnized the marriage.  He advised that he was the Justice 
of the Peace officer of Villasis, Pangasinan from November 
1936 until early 1941.  He recalled solemnizing the marriage 
between the veteran and the appellant in November 1938.  He 
further related that after the ceremony, he was invited to 
attend the wedding party at the sponsors' house.  

In a November 1980 affidavit, two friends and neighbors of 
the appellant noted that they were present at the 
solemnization of the marriage between the veteran and the 
appellant in November 1938.  They testified that the wedding 
ceremony occurred at the appellant's house.  

In a December 1985 joint affidavit establishing the veteran's 
legal heirs, the appellant was listed as the widow of the 
veteran.  

The Philippine Veterans Affairs office sent a letter to the 
appellant in December 1986 indicating that she should expect 
an increase in her monthly death pension as the indigent 
widow of the veteran.  

In a February 1991 hearing, the appellant noted that she was 
young when she began to live with the veteran and she assumed 
that the wedding ceremony at her house was official.  The 
appellant characterized the ceremony at her house as a civil 
marriage.  She advised the hearing panel that she had no 
further evidence to submit.  

At the hearing, a friend of the appellant's testified that he 
was 15 when she and the veteran married.  He recalled being 
present during the wedding ceremony.  He testified that the 
veteran and the appellant were married by a priest.  The 
friend noted that the veteran and the appellant resided as 
husband and wife in Villasis, Pangasinan for a long time and 
had two children.  

Also at the February 1991 hearing, a neighbor of the 
appellant testified that she was more than 20 years old when 
the veteran and the appellant married.  She advised at the 
time of the hearing she was 58 years old.  The neighbor 
testified that she knew the veteran and the appellant were 
married, but that she did not actually see the marriage 
ceremony.  

In an April 1995 personal hearing at the Manila RO, the 
appellant testified that she married the veteran in 1938, but 
could not recall the exact month of the wedding.  She noted 
that the wedding took place in Villasis, Pangasinan and was 
performed by a Justice of the Peace officer and 
witnessed/sponsored by two others.  She further testified 
that it was a "shotgun" wedding as her parents were against 
her marrying the veteran.  The appellant noted that due to 
the circumstances under which she and the veteran married, 
they were married at the home of the Justice of the Peace 
officer.  The hearing officer related the 1952 deposition 
testimony of those in the appellant's community and their 
general indication that the appellant and the veteran were 
never ceremoniously married.  The appellant replied that 
those community members made those statements at the 
suggestion of the appellant's mother-in-law.  The appellant 
advised that she did not live with another in a husband and 
wife relationship after the veteran's death.  She further 
testified that she had no children subsequent to the two 
children she had with the veteran.  She noted that any 
contradiction in testimony was because her mother-in-law was 
angry with her and made her sign documents alleging she bore 
children by other men and lived in marital relationships with 
other men.  

Also at the hearing, one of the appellant's neighbors 
testified that she knew the appellant since prior to her 
marriage to the veteran.  She advised that she never saw the 
appellant in a marital relationship with another man after 
the veteran's death.  The friend also testified that she only 
knew of the appellant's two children that she bore with the 
veteran.  

Another one of the appellant's neighbors also testified at 
the April 1995 hearing.  This witness did not know of her 
marriage to the veteran because she met the appellant in 
1941, but advised that she knew of no subsequent husbands of 
the appellant.  

The appellant submitted a baptismal certificate, dated in 
August 1995 noting the birth of one of her sons in November 
1940.  The veteran was listed as the father and the 
appellant, with her maiden name, as the mother of the child.  
In the section named "Civil Status," it listed the parties 
as "Single-Married."  

In a December 1995 communication to VA, the appellant advised 
that she is recognized as the legal widow of the veteran 
under the law of the Philippines and receives a monthly 
pension check from the Philippines Veterans Administration.  

In an April 1996 letter to VA, the appellant noted that she 
and the veteran began cohabitating in November 1938.  Both 
she and the veteran were poor and their parents were unable 
to finance the celebration of the marriage ceremony.  The 
appellant further noted that "[b]ecause of our financial 
handicap, we lived together without the benefits of clergy.  
That being so, I had the reputation of being the common-law 
wife of the late veterans [sic]."  She advised that two 
children were born of their relationship.  

In a May letter to VA, the appellant basically reiterated her 
statements from the April 1996 letter, but noted that she and 
the veteran began to cohabitate in August 1938.  She stated 
that she gave birth to their first son in November 1940 and 
then decided to legalize her marriage to the veteran.  No 
further details of the legalization of the marriage were 
given.  

As noted in the section above, the appellant submitted a 
shares certificate from the Philippine Veterans Bank citing 
her as the heir of the veteran.  After her name, there was a 
"W" in parenthesis.  

A baptismal certificate for the appellant's child born in 
March 1943 was issued in December 2004.  The date of birth 
and date of his baptism were logged in the church parish's 
book.  For this child, the veteran and the appellant's 
"Civil Status" was listed as "Married."  

As noted in the section above, and incorporated herein, the 
appellant submitted new and material evidence for her claim.  
She submitted a statement of termination of marriage for her 
two subsequent marriage-like relationships.  Additionally, 
she submitted a recreated marriage certificate based upon the 
sworn statement of two acquaintances of the appellant.  Also 
submitted was a copy of a death pension check from the 
Philippine Veterans Affairs Office with the appellant named 
as payee.  The appellant submitted a certification from the 
OTAC office that lists her as wife and beneficiary of the 
veteran.  

Given the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the appellant's 
claim of recognition as a surviving spouse of the veteran for 
VA death benefits purposes.  The appellant has not provided 
credible and probative evidence that she and the veteran were 
ceremoniously married.  Upon a field examination in the 
spring of 1952, the general testimony of those deposed was 
that the veteran and the appellant were not legally married.  
The appellant has submitted numerous affidavits of friends, 
neighbors and those allegedly involved in her marriage 
ceremony.  Some of the affidavits support the appellant's 
contentions that she was married to the veteran in November 
1938, but others support the contention that she and the 
veteran held themselves out as husband and wife, but were 
never legally married under Philippine law.  Further, 
Philippine law does not recognize common-law marriage.  

The affidavits submitted over the years by the Justice of the 
Peace officer were consistent, in that, he claimed to have 
solemnized the veteran and appellant's marriage in November 
1938 at the Justice of the Peace court in Villasis, 
Pangasinan.  These affidavits, however, are inconsistent with 
the appellant's assertions as to where the wedding took 
place.  

Most of the contemporaneous evidence of record was from the 
1952 field examination reports.  A transcript of the 
veteran's mother's testimony was that her son and the 
appellant were never legally married.  Another deponent, who 
had signed an affidavit in 1948 that the veteran and 
appellant were ceremoniously married testified in 1952 that 
he did not know whether they were legally married or not.  
The affiant was an alleged witness/sponsor of the appellant's 
marriage to the veteran.  The general consensus of those who 
partook in the field examination was that the veteran and 
appellant were not legally married.  

The Board notes that although the veteran's mother testified 
that her son and the appellant were never legally married, 
she did submit subsequent affidavits that they were legally 
married.  The Board finds the veteran's mother's testimony to 
lack credibility and no probative value is attached to her 
sworn statements.  

The credibility and probativeness of the appellant's 
testimony and submissions are diminished by her conflicting 
accounts of her alleged marriage to the veteran and 
subsequent history.  At the February 1991 RO personal 
hearing, the appellant testified that she and the veteran 
were married in her house.  At the April 1995 personal 
hearing, she claimed to have been married at the home of the 
Justice of the Peace officer.  It appears that the appellant 
did have two children by the veteran-although given the 
difficulty virtually all of the witnesses seem to have in 
providing a truthful account of the facts in this case, that 
may not even be true.  During the 1952 field examination, she 
was known to have given birth to a 6th child.  At her 
deposition, she noted that she had six children.  At the 
April 1995 personal hearing, the appellant denied that she 
had more than two children and two witnesses testified to the 
same. 

In the appellant's May 1996 statement, she said that her 
family, as well as the veteran's, could not financially help 
them with a marriage ceremony.  The appellant even said that 
she and the veteran lived together without the benefits of 
clergy.  Further, she noted that after the birth of their 
first son in November 1940, she and the veteran sought to 
legalize their marriage, but related no further details.  In 
that same statement she asserted that she and the veteran 
moved in together in August 1938, which contradicted her 
April 1996 statement that they had cohabitated beginning in 
November 1938.  Additionally, in April 1996, she noted that 
she had the reputation of being the veteran's common-law 
wife.  

Evidence received since the July 1995 Board decision does not 
provide the requisite criteria to establish the appellant's 
status as a surviving spouse for VA purposes.  She has 
submitted documentation that the Philippine Veterans 
Administration office, the OTAC, and the Philippine Veteran's 
bank shares all consider her the widow of the veteran.  
Determination of whether the appellant is a surviving spouse 
for VA purposes, however, is made by VA law and regulations-
not the Philippine laws regarding veterans.  

The appellant submitted a marriage certificate, dated in 
February 2005.  In the "Remarks/Annotation" section of the 
certificate, it is noted that this certificate was 
reconstructed based upon the sworn testimony of two alleged 
witnesses to the wedding.  No such sworn statement was 
attached to the certificate.  The alleged witnesses did sign 
an affidavit the following month, in March 2005.  Other than 
the notation on the face of the purported marriage 
certificate, there is no evidence that the municipal civil 
registrar had any statements of the alleged witnesses before 
her when she reconstructed the certificate.  This document 
was reconstructed over 65 years after the alleged marriage 
ceremony took place.  The Board finds that purported marriage 
certificate is inadequate to prove that the appellant is the 
surviving spouse of the veteran.  

As evidenced by her inconsistencies in sworn statements, the 
Board finds that the appellant has diminished her credibility 
to the extent that the Board will not attach any probative 
value to those sworn statements.  Additionally, the Board 
notes that the 1952, relatively contemporaneous, field 
examination is of higher probative value-especially 
concerning the community's general perception that the 
veteran and the appellant were never legally married.  In 
sum, the appellant lacks any credibility.  She has lied about 
virtually every fact in this case.  She and others have 
submitted perjurous sworn testimony throughout the decades 
following the veteran's death.  

The Board finds absolutely no credible evidence of record 
suggesting that the appellant and veteran were legally 
married under Philippine law.  Yet, the appellant continues 
to waste VA resources by pursuing this fraudulent appeal.  
Her appeal is denied.  


ORDER

New and material evidence having been received, the 
appellant's claim of entitlement to the status as the 
veteran's surviving spouse, is reopened.

Entitlement to recognition as the veteran's surviving spouse 
is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


